

Exhibit 10.4
Two Folsom Street
San Francisco, CA 94105
image_06a.jpg [image_06a.jpg]


November 23, 2020




Mark Breitbard    




Dear Mark:


This letter is to confirm the extension of the existing severance provisions,
which are outlined in the “Termination/Severance” section of your offer letter
dated March 5, 2020 (“Offer Letter”). The Compensation and Management
Development Committee of the Board of Directors (“the Committee”) has approved
the extension of such severance provisions to June 30, 2024 with no other
changes to such provisions.


After June 30, 2024, you will be eligible for severance, if any, as approved by
the Committee under the same terms as similarly situated executive officers.


Other than as set forth above, the terms of your Offer Letter remain in effect.


Yours sincerely,




/s/ Sonia Syngal                                     
Sonia Syngal
President & Chief Executive Officer, Gap Inc.










/s/ Mark Breitbard                              
Mark Breitbard






Date: November 23, 2020         

